DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
17/403594 is a continuation of application 16/700794 (now USP 11094963), which was filed on 12/2/19.
16/700794 is a divisional of application 16/023959 (now USP 10497970), which was filed on 6/29/18 and claims priority from a provisional application filed on 6/29/17.
16/023959 is a continuation-in-part of application 14/775215 (now USP 10490847), which is the national stage entry of a PCT application filed on 3/14/14 and claims priority from provisional applications filed on 3/14/13 and 6/29/17. 
This Office Action on the merits is in response to communication filed on 7/15/22. 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed applications, e.g. 14/775215 and 16/700794, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
For example:  Claim 1 claims “M” of [M]y+ may be  may SO42-, or other named anionic species. Neither of 14/775215 and 16/700794 disclose this feature, as they both characterize M and/or [M]y+ in different manner.  Applicant appears to conflate elements of both parent applications to create a new embodiment not disclosed or supported by either of the parents.  Moreover, the new embodiment does not appear to be properly defined at least for the reasons described in the clarity rejections below.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 29-46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 29, the claim is unclear at least because the identity of “Cy” is not specified.  
Additionally, the subscript “y-” may be intended to be a superscript.
Further, claim 29 appears to conflate the nomenclature used in parent application 16/700794, which recites a general formula of the form LiySiRx(MO4) (see abstract), and the nomenclature used in parent application 14/775215, which recites a general formula of the form [Abx-yCy]y-[M]y+ with M being an alkali metal or the like (see abstract).  More specifically, for example, “M” has different meanings in these two formulas.  In the instant claim, it is unclear how the listed species “M” could provide “[M]y+” since the currently claimed species of M are negatively charged.  

Furthermore, claims 30-34 define an “R” species which is not recited in current claim 29.

The errors and/or lack of the clarity of the claims preclude a proper comparison of the claimed invention to the prior art.  Appropriate correction is required to facilitate proper examination of the claimed invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35 and 38-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 35 and 38-40, these dependent claims appear to simply repeat the limitation of claim 29 defining M.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Objections
Claims 35 and 38-40 appear to be duplicates of one another.
Applicant is advised that should claim 35 be found allowable, claims 38-40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723